DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 03/22/2022.
Applicant’s arguments, see pages 4-6, filed 03/22/2022, with respect to claims 7-9have been fully considered and are persuasive.
The Amendments to Claims 7 and 9, filed 03/22/2022, are acknowledged and accepted.
The Cancellation of Claims 1-6, filed 03/22/2022, are acknowledged and accepted.

  Reasons for Allowance
Allowable Subject Matter
Claims 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a system for **** having all the claimed features of applicant's instant invention, specifically including: in claim 7, wherein in the obtaining the electrode substrate, the first hydrophobic layer is formed on the dielectric layer in a first hydrophobic film pattern including a first slit having a first line width, in the obtaining the counter substrate, the second hydrophobic layer is formed on the second electrode in a second hydrophobic film pattern including a second slit having a second line width smaller than the first line width, in the drawing a pattern of the sealing material, a pattern of the sealing material is drawn along at least one of the first slit of the electrode substrate or in claim 9, wherein in the obtaining the electrode substrate, the first hydrophobic layer is formed on the dielectric layer in a first hydrophobic film pattern including a first slit, in the drawing a pattern of the sealing material, an adhesive tape is applied to the electrode substrate along the first slit, and thereafter, a portion of the adhesive tape including the injection hole is covered with a separation film, in the attaching the electrode substrate and the counter substrate together, the electrode substrate and the counter substrate are attached together with the separation film interposed therebetween, and in the cutting and removing a portion of the counter substrate, a portion of the counter substrate is removed from the sealing material so that the separation film is exposed, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872